Montgomery, Judge.
1. This case may be disposed of by the single remark that section 3618 of the Code was intended for the purpose of preventing obstacles in the shape of suits from being interposed between the State and the collection of her revenue, not of being used by parties who may have collected that reve*461nue under the direction of the tax collector, to shield themselves from liability incurred by them by a misappropriation of the fund collected.
2. The notice given by the tax collector to one deputy sheriff to satisfy the tax fi. fa. out of the first money made, was notice to all.
Judgment reversed.